department of the treasury internal_revenue_service washington d c date genin-147228 cc tege eb qp2 number info release date u i l dear this responds to the letter you faxed to of my staff in late august concerning sec_457 plans and their operations the irs can only discuss the questions you asked regarding the tax law that is provisions of sec_457 and other relevant sections of the internal_revenue_code since the irs generally does not regulate the administration of sec_457 plans it is generally not in a position to answer your questions dealing with administrative operations which are regulated under state law since state and local governmental plans are exempt from the sort of administrative regulatory oversight that the department of labor exercises over the operations of private entities’ qualified_plans under title of the employee retirement income security act erisa in addition sec_457 does not impose any federal accounting or reporting requirement on governmental sec_457 plans thus the irs is unable to answer your questions regarding the accounting or reporting treatment of sec_457 plans what we can provide is general information about the tax law provisions of sec_457 you inquired why congress created the sec_457 plan according to the legislative_history regarding the enactment of sec_457 in the congress intended to allow state and local governmental employees to defer payment and taxation of a portion of their compensation but only to a limited extent the house ways_and_means_committee reported that although these government employees should be able to defer a portion of their compensation from current income_taxation limitations should be imposed on the amounts of compensation that can be deferred section dollar_figure of revproc_2002_1 defines an information_letter as a statement issued by the internal_revenue_service that calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts this section also provides that an information_letter is advisory only and has no binding effect on the service genin-147228-02 under these arrangements and allowed to accumulate on a tax-deferred basis the committee realizes that the denial of a compensation deduction to a non-taxable entity such as a state_or_local_government until an amount is includible in the income of the person providing services does not act as a restraint on the amounts that non-taxable entities are willing to let employees defer as it does when a taxable entity is involved accordingly the committee believes that a percentage-of-compensation limit on amounts that can be deferred as well as an absolute dollar limitation to prevent excessive deferrals by highly-compensated employees is necessary h report no pincite 1978_3_cb_227 you also inquired about the provision regarding the funding requirement for plans before the congress enacted the trust requirement for governmental sec_457 plans in sec_457 required eligible deferred_compensation plans to provide that all amounts deferred under the plan all property and rights to property purchased with the amounts and all income attributable to the amounts property or rights to property remain until paid or made available to the participant or beneficiary under the plan solely the property and rights of the employer subject_to the claims of the general creditors of the employer only thus before amounts credited to a governmental employee's sec_457 account represented contractual obligations of the employer and any funds actually invested were legally considered to be funds belonging to the state_or_local_governmental_unit until such amounts were paid or made available to the employee these requirements that a sec_457 plan be unfunded still apply to sec_457 plans established by non-governmental tax- exempt entities in congress enacted the sec_457 requirement that governmental sec_457 plans must after date set all amounts deferred aside in a_trust custodial_account or annuity_contract for the exclusive benefit of participants and their beneficiaries proposed sec_1_457-8 of the income_tax regulations provides that amounts deferred under an eligible governmental_plan must be transferred to a_trust within a reasonable period for the proper administration of the participants' accounts if any the proposed_regulations go on to provide as an example that the plan could provide for amounts deferred under the plan to be contributed to the trust within business days following the month in which these amounts would otherwise have been paid to the participant the only sanction the irs could impose upon a governmental sec_457 plan for failing to transfer the deferred amounts into a_trust custodial_account or annuity_contract within a reasonable_time would be to declare the plan to be an ineligible plan thus ending its tax-deferred status and subjecting all the plan’s participants to immediate taxation of all amounts deferred to their accounts the irs does not have any information available about governmental sec_457 plans' compliance with the sec_457 trust requirement genin-147228-02 regarding investment options offered under a sec_457 plan although the employer sponsoring the sec_457 plan may give the participant a choice of investment methods the employer is not required to do this while we are not aware of any benefit an employer may derive by offering certain options and not others an employer may wish to limit the number of investment options offered under its sec_457 plan in order to reduce its administrative expenses related to the plan you have asked what tax_benefit is provided to the employers offering sec_457 plans since the only types of employers that can legally sponsor sec_457 plans are governmental or other tax-exempt entities that generally do not pay federal_income_tax on their receipts they do not need or receive any_tax benefit from their sec_457 plans the federal_income_tax benefits of governmental sec_457 plans accrue to the employee-participants who can set_aside compensation earned up to certain limitations and have them held in trust without being subject_to current federal income_taxation of the deferred amounts and the earnings thereon until they have been paid their benefits state and local governments offer sec_457 plans to attract employees with this additional low-cost employee benefit finally you’ve asked about fees of plan administrators we understand that plan administrators charge fees to compensate themselves for their expenses in administering the sec_457 plans although we presume that state law and governmental_plan sponsors endeavor to ensure that their plans are charged only reasonable fees sec_457 and other federal_law provide no rule or limitation regarding fees charged by sec_457 plan administrators and trustees any regulation and limitation of fees charged to sec_457 plans would be entirely at the discretion of state law and governmental_plan sponsors if you have any question about the federal tax laws under sec_457 please call at sincerely robert d patchell branch chief qualifed plans office of the associate chief_counsel tax exempt and government entities
